01-15-00992-CR
                                    CHRIS DANIEL
 9           £                  HARRIS COUNTY DISTRICT CLERK


                                                                                 FILED IN
                                                                          1st COURT OF APPEALS
November 20, 2015                                                             HOUSTON, TEXAS
                                                                          11/24/2015 2:36:38 PM
JONATHAN LANDERS                                                          CHRISTOPHER A. PRINE
ATTORNEY OF RECORD                                                                 Clerk
2817 WEST T.C. JESTER
HOUSTON, TEXAS 77018

Defendant’s Name: MARCUS ANTHONY GUSMAN

Cause No: 1995773

Court: CRIMINAL COUNTY COURT AT LAW #9

Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 11/11/2015
Sentence Imposed Date: 10/22/2015 .
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: JONATHAN LANDERS



Sincerely,


7s/ N. Salinas
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

     TAVIS JACKSON (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                   1201 Franklin P.O.Box 4651 Houston, Texas 77210-4651
                                                 Cause No.     /       C~*7ÿ
                                                 THE STATE OF TEXAS
                                                         V.
                                                          AJKJAJ                                                               X>
                                       District Court / (CountyCriminal Court at Law No.

                                                   Harris County, Texas
                                                                                              FILED
                                                                                               Chris Daniel
                                                   NOTICE OF APPEAL                                   District Clerk
                                                                                                      NOV 11 2015
TO THE HONORABLE JUDGE OF SAID COURT:
                                                                                         Time:.
On                     l! 2M r* (date), the defendant in the above numlgeed and styled cause gives
NOTICE OF APPEAL of his conviction.                                                  Deputy

The undersigned attorney (check appropriate box):
     dK'lMOVES to withdraw.
          ADVISES the court that he will CONTINUE to represent                         on appeal.


Date
         /,
                   luAs                                            A.norneWsfgprature)
                                                                    *)
                                                                   Telephone Number
                                                                                                  i         W t P-''
                                                                                                                          --
The defendant (check all that apply):
           REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
          appellate counsel to represent him.
        ASKS the Court to ORDER that a free record be provided to him.
     feÿASKS the court to set BAIL.
       Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
Granting the requested relief.


rtcfonHo                                            A'             Defendant’s Print

           A’ SUBSCRIBED
SWORNVi TO AND            BEFORE ME ON
               SUBSCRIBED BEFORI

By Deputy District Clerk of Harris County, Texas                                                                          *
                                                                                                                        ,*r»

                                                                                                             TV'NiwhQ

G:\Templates\Appeals\Notice of Appeal.doc               Page 1 of 3                                                06/01/06
                                                            ORDER

           On                               the Court conducted a hearing and FINDS that defendant / appellant

                         indigent at this time.
         'O     IS indigent for the    purpose of
                         employing counsel
                         paying for a clerk’s and court reporter’s record.
                         employing counsel or paying for a clerk’s and court reporter’s record.
The Court ORDERS that
                        motion to withdraw gtÿRANTEDAfoENIED.
           Defendant / appellant’s motion (to be found indigent) is DENIED.
     Q     Defendant’s / appellant’s motion is GRANTED and
                                                                           (attorney’s name & bar card number)
                      is APPOINTED to represent defendant / appellant on appeal.
                    The COURT REPORTER is ORDERED to prepare and file the reporter’s record without charge to
                    defendant / appellant.
BAIL IS:
           SET at $   _
           TO CONTINUE as presently set.                                f/f   ALdifaL- e/lTAt*
           DENIED and is SET at No BOND. (Felony Only)

DATE SIGNED:
                        NOV 1 1 2015

                                                                  JUDGE PRESIDING,
                                                                  _    DISTRICT COURT /
                                                                  COUNTY CRIMINAL COURT AT LAW NO.
                                                                  HARRIS COUNTY, TEXAS
                                                                                                         1




G:\Templates\AppealsVNotice of Appeal.doc                 Page 2 of 3                                        06/01/06
                                                 Cause No.

                                                 THE STATE OF TEXAS
                                                         V.
                                                         , AJKJAJ

                                       District Court / County Criminal Court at Law No.




      __
                                                  Harris County, Texas



                                       OATH OF APPOINTED ATTORNEY ON APPEAL

                                                    , Attorney at Law, swear or affirm that I will be solely
     responsible for writing a brief and representing the appellant on appeal. If I am not able to perform my
     duties as appellate counsel, I will notify the Court immediately so that the Court may take the appropriate
     action as deemed necessary.


     Attomey-at-Law (Signature)                                 BAR Number /SPN


     Address                                                    City / State / Zip


     Phone                                                      FAX



     SWORN TO AND SUBSCRIBED BEFORE ME ON

     By Deputy District Clerk of Harris County, Texas




G:\Templates\AppealsVNotiee of Appeal.doc               Page 3 of 3                                      06/01/06
                                          CAUSE NO.           Zli toj
THE STATE OF TEXAS                                                   §               IN THE COUNTY CRIMINAL

vs.                                                                  §               COURT AT LAW NUMBER                         %
                  r c,     J                                         §               HARRIS COUNTY, TEXAS


      TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL*
I, Judge of the trial court, certify this criminal case:
V is not a plea-bargain case, and the defendant has the right of appeal, [or]
      is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial and not
      withdrawn or waived, and the defendant has the right of appeal, [or]
      is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the right of
      appeal, [or]
      is a plea-bargain case, and the defendant has NO right of appeal, [or]
      the defendant has waived the right of appeal.
                                                                                                        OCT 2 2 2015
 Judge Presiding                                                           Date Signed

 I have received a copy of this certification. I have also been informed of my rights concerning any appeal of this criminal
 case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the Texas Rules of
 Appellate Procedure. 1 have been admonished that my attorney must mail a copy of the court of appeals' judgment and
 opinion to my last known address and that I have only 30 days in which to file a pro se petition for discretionary review
 in the court of appeals. Tex. R. App. P. 68.2. 1 acknowledge that, if I wish to appeal this case and if I am entitled to do so,
 it is my duty to inform my appellate attorney, by written communication, of any change in the address at which I am
 currently living or any change in my current prison unit. I understand that, because of appellate deadlines, if I fail to
 timely inform my appellate attorney of any change in my address, I may lose the opportunity to file a pro se petition for
 discretionary review.


 Defendant                                                                          it's Counsel
                                                                                                21
                                                                                                    /
 Mailing address:                                                         State Bar of Texas ID Number:


 Telephone number:
                      FILED
                       Chris Daniel                                       Mailing address:
                           District Cleric

 Fax number ftfimp):.
                         OCT 22 2015
                                                                          Telephone number:
                            Harris County, Texas
               By.
                                 Deputy
                                                                             "7>>
                                                                          Fax number (if any):

 *A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant's
 right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case that is, a case in
 which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
 prosecutor and agreed to by the defendant a defendant may appeal only: (A) those matters that were raised by written motion filed and
 ruled on before trial, or (B) after getting the trial court's permission to appeal. TEXAS RULE OF APPELLATE PROCEDURE 25.2(a)(2).


 CCL Form 22                                                                                                                  12-04-2012
       APPEAL CARD
                           £ \jjc    ,1
                   •
                         A
                       It msTO             Cause No.


                The State of Texas

$u&mr\ , Wfcus ftnjfpu)
MM. '              ,/
Of Appeal:                           1 1 j olOlS
Presentation:                    Vol.  _        Pg.

Judgment:                        Vol.  _        Pg.
                           (l!/\ a. L* (1 0,
Judge Presiding
                       A
                                               tracr|
Court Reporter
Court Reporter   _
                 _
Court Reporter


            #Vmrÿ£ILfilQ_
Attorney
on Trail_

Attorney
on Appeal,

      Appointed,

Offense    MyJi
                                )C
                                  Hired.
                                               *
Jury Trail:            Yes                No.
Punishment
Assessed igooL.        HCj                       jproSb-*
              _
Companion Cases
(If Known)

Amount of
Appeal Rond     *1,000
Appellant
Confined:              Yes                No    £
                                   rir i       u. as*5s
Deputy Clerk.
                                                  «
                                                      W